Case 1:20-cv-03747-NRN Document 78 Filed 04/09/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03747

KEVIN O’ROURKE, et al.,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., et al.,

Defendants.

                      PLAINTIFFS’ MOTION TO FILE REPLY BRIEF
                               ONE DAY OUT OF TIME


        Plaintiffs, by and through counsel, respectfully request leave to file their Reply Briefs

[Docs. 75, 76, 77] to Defendants CTCL [Doc. 62], Tom Wolf and Kathy Boockvar [Doc 59], and

Facebook [Doc. 66], one day out of time, and state as follows:

1.      The briefing schedule for Plaintiffs’ Motion to File Amended Complaint [Doc. 48] set

April 8, 2021, as the filing date for Plaintiffs’ reply briefs for all opposing response briefs.

2.      All appearing Defendants filed objections to accepting Plaintiffs’ First Amended

Complaint [Docs. 58-63].

3.      During the electronic filing process for submitting Plaintiffs’ Reply Briefs to Defendants’

responses, counsel experienced computer malfunctions which ultimately caused late delivery of

the final three documents filed, being Plaintiffs’ Reply Brief to CTCL, Tom Wolf and Kathy

Boockvar, and Facebook [Docs. 75-77].

4.      Plaintiffs’ counsel was ultimately able to submit these documents through separate

computer access, but coordination of getting documents alternately refiled caused a delay in



                                                   1
Case 1:20-cv-03747-NRN Document 78 Filed 04/09/21 USDC Colorado Page 2 of 2




electronic delivery resulting in the final reply submitted [Doc. 77] being time stamped at 12:53

A.M. on April 9, 2021.

5.     The technical difficulties were unanticipated and unintentional, and although totaling less

than one hour of actual time and causing no prejudice to any parties, Plaintiffs’ counsel

recognizes the delay did force the submissions beyond the deadline established by this Court.

6.     Plaintiffs’ counsel has sought the position of each respective counsel regarding filing of

these Reply Briefs, and counsel for Tom Wolf and Kathy Boockvar, and counsel for CTCL have

confirmed no opposition. Plaintiffs have received no response from counsel from Facebook by

the time of filing this Motion.

WHEREFORE, Plaintiffs respectfully request that this honorable Court grant Plaintiffs leave to

submit their Reply Briefs [Doc 75, 76, 77] one day out of time.

       Respectfully submitted this 9th day of April, 2021.

       PLAINTIFFS COUNSEL:

       By: s/Ernest J. Walker                        By:     s/ Gary D. Fielder
       Ernest J. Walker (MI P58635)                          Gary D. Fielder (CO 19757)
       ERNEST J. WALKER LAW OFFICE                           LAW OFFICE OF GARY FIELDER
       1444 Stuart St.                                       1444 Stuart St.
       Denver, CO 80204                                      Denver, CO 80204
       (720) 306-0007                                        (720) 306-0007
       ernestjwalker@gmail.com                               gary@fielderlaw.net

                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on April 9, 2021, a copy of the foregoing document
was electronically filed with the Court using the CM/ECF system which will send notification of
such filing to all counsel of record.

s/Ernest J. Walker
Ernest J. Walker, Esq.
ERNEST J. WALKER LAW OFFICE
1444 Stuart St.
Denver, CO 80204
(720)306-0007

                                                 2
